Exhibit 99.46 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, each of the persons named below agrees to the joint filing of a Statement on Schedule 13D (including amendments thereto) with respect to the Class A common stock, par value $0.0001 per share (the “Class A Common Stock”), of Clearwire Corporation, a Delaware corporation, and further agrees that this Joint Filing Agreement be included as an exhibit to such filings provided that, as contemplated by Section 13d-1(k)(ii), no person shall be responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. This Joint Filing Agreement may be executed in any number of counterparts, all of which together shall constitute one and the same instrument. Dated as of October 26, 2012 BRIGHT HOUSE NETWORKS, LLC By: /s/ Donald E. Newhouse Name:Donald E. Newhouse Title:Vice President BHN SPECTRUM INVESTMENTS, LLC By: /s/ Donald E. Newhouse Name:Donald E. Newhouse Title:Vice President NEWHOUSE BROADCASTING CORPORATION By: /s/ Donald E. Newhouse Name:Donald E. Newhouse Title:Vice President
